WM. M. HOUSE, JR.
                                            Attorney at Law

          Office:   (903) 723-2077            Fax:   (903) 723-6323     Residence:   (903) 723-4213




September 5, 2013                                                      FlU.    ...              . ,   >\LS
                                                                         123                          let
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, Texas 75702                                                           TYLER TEXAS
                                                                         CATHY ,    5K.CLI

RE:       Joseph Earl Lovely v. The State of Texas;
          Trial Court Number:         29110



Dear Ms. Lusk:


Enclosed you will find the Mandate received from the Texas Criminal Court of Appeals and the Notice

of Appeal in the above referenced cause.

If you have any questions feel free to contact the office.


Sincerely,




Carolyn New^ent
Legal Assistant to
Wm. M. House, Jr.
Attorney at Law


/en


Enclosures



cc:      Doug Lowe




       Post Office Box 1486                   800 North Church                 Palestine, TX 75801

      Board Certified in Criminal Law By the Texas Board of Legal Specialization
                                                                                  FILED ft; .   STC      4L§




                                                                                         TYLER TEXAS
                                                                                      CAJHYSj-i/SK, CLERK
                            TEXAS COURT OF CRIMINAL APPEA
                                                 Austin, Texas


                                           MANDATE

THE STATE OF TEXAS,


to the 3RD DISTRICT COURT OF ANDERSON COUNTY - greetings:

       Before our COURT OF CRIMINAL APPEALS, on the JULY 24, 2013, the cause upon an

Application for Writ of Habeas Corpus styled:

                                           JOSEPH EARL LOVELY

CCRA No. WR-79,208-02

Tr. Crt. No. 29110-B

was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:

"This cause came on to be heard on the Application for Writ of Habeas Corpus, and the same being considered,

because it is the Opinion of this Court that the relief prayed for should be Granted, it is ORDERED,

ADJUDGED AND DECREED that an out-of time appeal is GRANTED, in accordance with the Opinion of

this Court, and that this Decision be certified below for Observance."

       WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL

APPEALS in this behalf and in all things have it duly recognized, obeyed and executed.



                   WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge

                               of our said COURT OF CRIMINAL APPEALS,

                              with the Seal thereof annexed, at the City of Austin,

                                    on this day Monday, August 19,2013.

                                      a     ABEJLACOSTA, Clerk

                                      [)PjMik\h&k(LW$Y^, Deputy Clerk
                                           Deans Williamson